Citation Nr: 9905992	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schueler, Counsel
INTRODUCTION

The appellant had active service from November 1942 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Atlanta Regional Office 
(RO), which denied the claims of entitlement to service 
connection for hearing loss and headaches.  The Board 
remanded the claims in October 1998 so that the appellant 
could be afforded a hearing before a traveling Member of the 
Board.  A hearing was conducted before the undersigned Member 
of the Board in December 1998.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking post-
service findings of hearing loss to service.  

2.  With respect to the claim of entitlement to service 
connection for headaches, all available relevant evidence 
necessary for an equitable disposition of the claim has been 
obtained by the RO.  

3.  The positive and negative evidence of record relevant to 
whether the current headaches are related to service is in 
approximate balance.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Headaches were incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

I.  Evidentiary Development

The service medical records are not available, having been 
presumably destroyed by the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  VA 
must place an increased emphasis on the duty to assist in 
cases where service medical records are not available.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  See Dixon 
v. Derwinski, 3 Vet. App. 261 (1992) (where denial of a claim 
rests, in part, on the government's inability to produce 
records that were once in its custody, an explanation of the 
reasonableness of the search conducted and why further 
efforts are not justified is required); Moore v. Derwinski, 1 
Vet. App. 401 (1991) (duty to assist is particularly great in 
light of the unavailability of service medical records).  

In his February 1997 application for service connection, the 
appellant stated he had headaches in 1943 while stationed at 
Springfield, Illinois, and in 1944 in Italy.  In April 1997, 
the RO provided him with a National Archives (NA) Form 13055 
so that he could provide more specific information as to his 
service.  In May 1997, he responded with similar information 
as that noted in his application and also wrote that he was 
assigned to the 15th Air Force in Italy.  In May and 
September 1997, NPRC again stated the service medical records 
were missing and forwarded a NA Form 13055 for completion by 
the appellant.  In October 1997, the RO again asked the 
appellant to provide information as to his service, including 
specific information as to his unit assignments, the medical 
facilities where he received treatment, and the exact dates 
of treatment.  

A copy of a completed NA Form 13055 was received in February 
1998, wherein he stated he was treated for migraine headaches 
at Chanute Army Hospital at Scott Field, Illinois, and the 
military hospital in Foggia, Italy.  He listed as his units 
"Fort Devans, Mass", "Rome Army Air Force Base - Rome, New 
York", "O'Fallon Oxygen Co", and "Scott Field, 
Springfield, Illinois".  That record was provided to NPRC, 
which responded in March 1998 that "[i]n order to search 
alternate records source - we are in need of veterans 
complete organization he was assigned to (company, battalion, 
regiment)  For second allegation - need a more approximate 
date of treatment (month or season) and his complete 
organization he was assigned to at that time also."  At his 
February 1998 hearing, the appellant testified that he was 
treated for migraine headaches at "Chanute Army Hospital" 
in December 1943 and at a military facility in Foggia, Italy, 
sometime in the middle of 1944.  

NPRC requires specific information as to unit assignments and 
dates of treatment in order to accurately and meaningfully 
search for service clinical and hospitalization records.  The 
information provided by the appellant in the responsive NA 
Form 13055 does not provide the specific units to which he 
was assigned; they instead give the places where he remembers 
being stationed.  Moreover, he did not provide dates for the 
alleged treatment.  He did provide some information as to the 
dates of treatment in his hearing testimony, but without more 
specific information as to his unit assignments, NPRC cannot 
conduct a search of the available records.  

Records for veterans, such as the appellant, who were 
separated from the U.S. Army but who were not retired and did 
not have a reserve obligation, are stored at NRPC.  The 
search requested by VA, and the request to the appellant for 
clarifying information regarding his service, constituted a 
reasonable search under O'Hare and Dixon for records 
pertaining to the appellant and his service.  On appellate 
review, the Board sees no areas in which further development 
may be fruitful.  

II.  Hearing Loss

The appellant claims that he has a current hearing loss that 
is related to his active service.  He testified in February 
and December 1998 hearings that during service he operated a 
noisy compressed oxygen generator eight hours per day for 
more than a year while stationed in Italy during World War 
II.  He stated that no hearing protection was provided to 
guard against acoustic trauma so severe that he had to leave 
the area of the generator to converse with someone else.  He 
also testified that he was on the deck of a transport in the 
Mediterranean when two ships transporting explosives, one on 
either side of the ship he was embarked, were torpedoed and 
exploded.  He also reported that he first noted his hearing 
loss about 15 to 20 years previous to his testimony.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  There 
is no doubt that the medical evidence shows that the 
appellant's current hearing acuity meets this requirement.  
On the August 1998 VA audiological evaluation, pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
45
45
LEFT
35
50
45
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right and left ears.  These measurements, as 
well as other post-service audiological evaluations, clearly 
correspond to the requirements of 38 C.F.R. § 3.385.  See 
February and May 1997 VA examination reports.  The record 
thus includes competent medical evidence of a current hearing 
loss, thereby satisfying the initial element of a well-
grounded claim.  See Caluza, 7 Vet. App. at 506.  

In order for a claim to be well grounded, though, there must 
also be lay or medical evidence of a disease or injury in 
service and competent medical evidence of a nexus between the 
in-service injury or disease and the current disability.  See 
Caluza, 7 Vet. App. at 506.  Even accepting as true the 
appellant's assertions of exposure to acoustic trauma in 
service, see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
and King v. Brown, 5 Vet. App. 19, 21 (1993) (truthfulness of 
evidence must be presumed when determining whether a claim is 
well grounded), the record does not contain competent medical 
evidence linking the presumed in service acoustic trauma and 
the current hearing loss.  

The February and May 1997 and August 1998 VA examination 
reports show a current hearing loss, but the examiners did 
not render opinions as to whether the hearing loss was 
related to service.  A private physician, in a February 1997 
statement, said he was fully aware of appellant's need to 
wear hearing aids, but was "not qualified to draw a 
conclusion as to causation of his hearing loss."  These 
records, while indicating a current hearing loss, do not 
provide relevant information as to a nexus between the 
current hearing loss and service.  

A February 1997 VA clinical record indicated that the 
appellant had privately purchased a hearing aid 8 to ten 
years before; this would place a hearing loss between 1987 
and 1989.  The appellant, though, separated from service in 
1945, more than 41 years before.  The appellant himself 
testified that he first noticed his hearing loss 15 to 20 
years earlier, which would place the onset of hearing loss 
between 1977 and 1983.  Again, the appellant separated from 
service many years earlier.  

The only evidence relating the onset of hearing loss with the 
presumed acoustic trauma in service is the appellant's own 
testimony.  Generally, statements prepared by lay persons, 
who are ostensibly untrained in medicine, cannot constitute 
competent medical evidence to render a claim well grounded.  
A layperson can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not indicate that 
the appellant has these requisite medical qualifications.  

In the absence of competent medical evidence linking the 
current hearing loss to service, the claim is not well 
grounded.  Because the claim is not well grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the May 1998 statement of the case in which the appellant 
was informed that the reason for the denial of the claim was 
the lack of evidence linking the current hearing loss to 
service.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

III.  Headaches

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, the claim is not inherently 
implausible.  See Caluza v. Brown, 7 Vet. App. at 506.  The 
Board finds that VA has satisfied its statutory obligation to 
assist the appellant in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  On appellate review, the 
Board sees no areas in which further development may be 
fruitful.  

The record clearly shows that the appellant has a current 
headache disorder, variously described as migraine and 
tension headaches.  The service medical records are missing, 
as discussed above.  The question presented in this case, 
therefore, is whether the evidence shows that the current 
headaches are related to service more than 50 years ago.  
Resolving all reasonable doubt in the appellant's favor, it 
is held that the evidence does show a relationship.  

The record includes private clinical records showing 
treatment for headaches as early as 1961; the appellant in 
his hearing testimony said he sought treatment for headaches 
in 1958 but that the clinical records were unavailable.  A 
July 1977 private clinical record indicates that the 
appellant said he had headaches for "as long as he can 
remember."  An April 1993 private clinical record shows that 
the appellant had headaches since childhood, that his mother 
and brother had a history of migraine headaches, and that he 
continued to have headaches throughout his life.  No 
reference was made to his period of service.  The diagnosis 
in a May 1997 VA examination report was migraine cephalgia; 
the appellant reported headache symptoms for the previous 50 
years.  Private physician's January 1996, February 1997, and 
December 1998 statements indicate that appellant received 
treatment since 1962 for headaches; in the December 1998 
statement, the physician wrote that "[w]hile I cannot state 
unequivocally that his headaches stem from his [noise 
exposure in service], I also cannot refute that as a possible 
cause."  A private physician, in a December 1998 statement, 
wrote that it is "certainly possible" that the headaches 
were related to service.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  According to 38 
U.S.C.A. § 5107(b), when there is an approximate balance of 
the positive and negative evidence regarding the merits of a 
claim, the benefit of the doubt is to be given to the 
claimant.  This is a codification of long-standing VA policy, 
providing that when "a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant."  
38 C.F.R. § 3.102.  

In this case, the positive and negative evidence is in 
approximate balance.  The clinical evidence shows that he was 
treated for migraine headaches as early as 1961 and private 
physicians wrote that it was certainly possible that the 
headaches were related to service.  Against this positive 
evidence is the lack of evidence of in-service headaches, 
understandable in light of the destruction of the service 
medical records, and of evidence of treatment from service 
until 1961.  Based on the evidence of record and in light of 
the analysis above, it is the determination of the Board that 
the evidence is in relative equipoise.  In such cases, the 
benefit of the doubt is given to the appellant.  The claim 
is, therefore, granted.  


ORDER

Service connection for hearing loss is denied.  

Service connection for headaches is granted.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

- 9 -


- 6 -


